Title: To Thomas Jefferson from Joseph Dougherty, 22 March 1805
From: Dougherty, Joseph
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Geor. Town Mar. 22. 05
                  
                  only this morning I recd. your letter Dated culpeper C. H. Mar. 16th. I went imediately to Mr Main & brot. the 4000 thorns. on enquireing at the stage office I met a young man with whom I am well acquainted going from here to Richmond immediately in the Stage. I purchased a box and packed. the thorns which he will be particular in delivering from his hands. on planting those thorns Sir. you will please to observe the directions of Mr. Main that is to plant them one inch lower than the yellow part which is conspicuous otherways they will not do well. Sir your packages left Alexa. in good order in a vessel bound to Richmond on Sunday last the 17th inst.
                  Dear sir whilst Mr. Burwell was at the Presidents House he requested of me to find him 2 young painter dogs which I did. the time is now expired I was to take them away but I know not what to do with them. If Sir you Should see him please to remind him so that he may Direct me as they are reserved for him
                  The family is all well I am happy to hear of the Success of the cart and chair. 
                  Sir your Hble servt.
                  
                     Jos Dougherty 
                     
                  
               